AO 106 (Rev. 04/10) Application for a Search Warrant



                                         UNITED STATES DISTRICT COURT                                                   OCT -2 2018
                                                                     for the
                                                         Western District of Virginia

              In the Matter of the Search of                           )
         (Briefly describe the property to be searched
          or identifY the person by name and address)
                                                                       )
                                                                       )          Case No. ) ·.}   'g ~) 6~
THE PREMISES LOCATED AT 1618 CRANBERRY RD,                             )
              GALAX, VA 24333                                          )
                                                                       )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identifY the person or describe the
property to be searched and give its location):



located in the              Western               District of              Virginia             , there is now concealed (identifY the
                    ---------------                             ---------~~---------
person or describe the property to be seized):
  SEE ATTACHED


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ~evidence of a crime;
                 ~contraband, fruits of crime, or other items illegally possessed;
                 ~property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                         Offense Description
        26 USC ~                                   Making Machine Guns in Violation of National Firearms Act
                 s://,1 f'f~         f~
                          ~l~t'l'f)l'f    •(1/a-11~
          The ®.Plication is based on these facts:
        SEE ATTACHED.



           ~ Continued on the attached sheet.
           0 Delayed notice of_·__ days (give exact ending date if more than 30 days: __________ )is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.



                                                                                                Applicant's signature

                                                                                        Peter Gonzalves, ATF Special Agent
                                                                                               Printed name and title

Sworn to before me and signed in my presence.


Date:            10/02/2018


City and state: _A_b_in_,g"-d_o_n-'-,_V_A________________                      Han. Pamela Meade Sargent, US Magistrate Judge
                                                                                               Printed name and title


         Case 1:18-mj-00158-PMS Document 1 Filed 10/02/18 Page 1 of 11 Pageid#: 1
                                       ATTACHMENT A

                     DESCRIPTION OF PLACES TO BE SEARCHED


THE PREMISES:

A red brick, one-story residence with a metal roof. A carport is attached on the side of the
residence. There is a gravel driveway leading to the residence. In the middle of the front yard is
a small white building for a well with a black roof.

VEHICLES/CURTILAGE

Any and all vehicles and outbuildings on the property.

LOCATION OF THE PREMISES:

Residence is located at 1618 Cranberry Road, Galax VA




  Case 1:18-mj-00158-PMS Document 1 Filed 10/02/18 Page 2 of 11 Pageid#: 2
                         Pictures taken October 2018




Case 1:18-mj-00158-PMS Document 1 Filed 10/02/18 Page 3 of 11 Pageid#: 3
                                    ATTACHMENT B


                  List of items to be searched for and seized at premise


    1.   Electronic equipment, such as mobile telephones, computers, currency counting
         machines, electronic media storage devices, surveillance camera storage devices,
         and any information stored in memory or contained in any related hardware and
         software.

    2.   Photographs, in particular, photographs of individuals with firearms, and other
         documents identifying associates and conspirators. Printouts of CAD drawings
         or other technical information relating to firearms components.

    3.   Indicia of occupancy, residence, and ownership of the premise, including but not
         limited to, utility and telephone bills, canceled envelopes, and keys.

    4.   Books, records, receipts, notes, ledgers, letters, and other papers relating to the
         transportation, ordering, purchase and distribution of firearms or components.

    5.   Address and telephone books and papers reflecting names, address and telephone
         numbers.

    6.   Firearms, firearm magazines, firearm attachments, ammunition, firearm parts and
         holsters; documentation of the purchase, storage, possession, disposition,
         dominion and control of firearms, including paperwork and rece.ipts.

         7.      Any locked or closed container(s) believed to contain any of the above
         listed evidence.




Case 1:18-mj-00158-PMS Document 1 Filed 10/02/18 Page 4 of 11 Pageid#: 4
                      IN THE UNITED STATES DISTRJCT COURT FOR THE

                           WESTERN DISTRICT OF VIRGINIA

                                      Abingdon Division

IN THE MATTER OF THE APPLICATION OF                        UNDER SEAL
THE UNITED STATES OF AMERICA FOR A
SEARCH WARRANT FOR THE PREMISES
                                                           1:18-sw-
LOCATED AT 1618 CRANBERRY RD, GALAX,
VA 24333




                                     IN SUPPORT OF
                               AFFIDAVIT
                     AN APPLICATION FOR A SEARCH WARRANT

     I, Peter Gonzalves, being first duly sworn, hereby depose and state as follows:

                     INTRODUCTION AND AGENT BACKGROUND

            1.       I am a Special Agent with the Bureau of Alcohol Tobacco Firearms and

     Explosives ("ATF") and have been so employed since August 2016. I am currently

     assigned to the Bristol, Virginia Field Office. Prior to becoming an ATF Special Agent, I

     was a Special Agent with the US Department of State, Diplomatic Security Service for

     approximately six years. I have taken part in numerous federal, state, and local

     investigations concerning document and identity fraud, financial fraud, cyber crimes, and

     firearms and narcotics violations.

            2.       This affidavit is submitted in support of an application for a warrant to

     search the residence of Joe SKELTON, located at 1618 Cranberry Rd, Galax, VA 24333.

     As set forth in greater detail below, I believe there is probable cause to believe

     SKELTON is manufacturing, or is attempting to manufacture, machine gun components

     in violation of the National Firearms Act (NFA) of 1934, Title 26 United States Code

     Section 5861.


 Case 1:18-mj-00158-PMS Document 1 Filed 10/02/18 Page 5 of 11 Pageid#: 5
               3.      This affidavit does not contain every fact known to me regarding this

        investigation, but rather contains information necessary to demonstrate probable cause in

        support of the above-referenced search warrant. In addition, I set forth the following

        facts showing that there are sufficient grounds to believe SKELTON has concealed at his

        residence (1618 Cranberry Rd, Galax, VA) evidence of making or transferring items that

        meet the legal definition of"machine guns" pursuant to the NFA, 26 USC Section 5845.

               4.      The facts and information contained in this affidavit are based on my

        personal knowiedge and information obtained from federal and state law enforcement

        officers. All observations referenced in this affidavit that were not personally made by

        me were relayed to me by the person(s) who made such observations or in reports that

        detailed the events described by that person(s).

                                      PROBABLE CAUSE

        A. Facts and Circumstances

               2.      On October 1, 2018, I (ATF SA Gonzalves) received a phone call from a

        Confidential Source (CS) indicating the CS believed another employee at the CS's

        workplace is manufacturing parts to convert a semi-automatic firearm to a machine gun.

        The CS reported another employee found Computer Aided Design _(CAD) drawings on a

        company owned computerized machine tool corresponding to what the CS believes to be

        firearm components. The CS notified the Virginia State Police (VSP), who suggested the

        CS contact the local A TF office for assistance. I asked the CS to send photographs of the

        drawings and leftover metal parts by email for review.




2




    Case 1:18-mj-00158-PMS Document 1 Filed 10/02/18 Page 6 of 11 Pageid#: 6
               3.      After receiving the photographs from the CS, I sent them to the ATF

        Firearms Technology Criminal Branch (FTCB) for review. Firearms Enforcement

        Officer (FEO) Davis reviewed the photos, and advised the drawings resemble

        components of what is commonly known as a "Glock Switch." When conducting a

        further review of better quality photos of the same drawings taken by law enforcement,

        which included dimensional information, FEO Davis stated he is confident the drawings

        depict the components required to manufacture a Glock switch. FEO Davis then

        referenced the photo of the piece of metal appearing to have several parts cut out of it.

        FEO Davis believes the cuts on that piece of metal are consistent with the shape of one of

        the components depicted in the drawings. I examined the piece of metal the shop

        employees reported discovering. There are several cutouts in this piece of metal that

        roughly match the shape and dimensions of one of the parts shown in the drawings.

               4.      Employees at the plant reported to agents that SKELTON is the only

        employee at the facility trained on how to use this particular machine who works the 6

        PM to 6 AM shift. Employees further reported SKELTON worked from 6 PM Friday

        September 28, 2018 to 6 AM Saturday September 29, 2018. On September 29, 2018, the

        employee who runs that machine during the day shift discovered the CAD files open on

        the machine within a timeframe of approximately 30 minutes after beginning his shift at

        6 AM. That employee recognized the drawings as possible machine gun components,

        and alerted management at the facility.

               5.      Employees at the manufacturing facility reported SKELTON lives at 1618

        Cranberry Rd, Galax VA. They also stated he drives a maroon colored pickup truck.


3




    Case 1:18-mj-00158-PMS Document 1 Filed 10/02/18 Page 7 of 11 Pageid#: 7
        Agents drove by this address on 10/1/2018, and there was a maroon Nissan Frontier

        parked in the driveway of the residence. The license plate on the vehicle is VA

        VHR4930. The VA Department ofMotor Vehicles (DMV) database shows this tag as

        registered to Joseph SKELTON at that address. Commercial database checks also show

        SKELTON has history at that address.

               6.      Employees further stated to Agents SKELTON has a tool box located at

        their facility. According to company policy, SKELTON is required to supply his own

        tools in order to complete his work assignments. SKELTON keeps a personally owned

        locking cabinet near his work space to store his personally owned tools.

        G. Background Information

               8.      Based on my training and experience, I know "Glock switch" is a

        colloquial term for a group of mechanical components that is expressly designed and

        intended for use in converting a semiautomatic Glock pistol to a machine gun. The group

        of components is referred to as a "switch" because the conversion process involves

        installing a physical selector switch on the exterior of the pistol, allowing the user to

        choose which mode the pistol will operate in. The choices are semiautomatic mode and

        automatic mode. As these components are designed to fit inside a pistol, they are very

        small and can be concealed in any number of locations. They can be concealed on an

        individual's person, in a residence or in a mobile conveyance.

               9.      I also know there are several sites on the internet where users can

        download files containing CAD drawings for any number of machined components,

        including firearm components, machine gun components, and Glock switch components.


4




    Case 1:18-mj-00158-PMS Document 1 Filed 10/02/18 Page 8 of 11 Pageid#: 8
       There are also several sources where users can obtain instructions on how to manufacture

        and install Glock switches.

                10.     The Gun Control Act of 1968 (GCA), Title 18 USC Section 921 defines

        semiautomatic as "any repeating rifle which utilizes a portion of the energy of a firing

        cartridge to extract the fired cartridge case and chamber the next round, and which

        requires a separate pull of the trigger to fire each cartridge."

                11.     The NF A, Title 26 USC Section 5845, defines a machine gun as "any

        weapon which shoots, is designed to shoot, or can be readily restored to shoot,

        automatically more than one shot, without manual reloading, by a single function of the

        trigger. The term shall also include the frame or receiver of any such weapon, any part

        designed and intended solely and exclusively, or combination of parts designed and

        intended, for use in converting a weapon into a machine gun, and any combination of

        parts from which a machine gun can be assembled if such parts are in the possession or

        under the control of a person."

                12.     Based on my training and experience, I know the CAD process can be

        broken down into two phases: drawing and fabrication. The drawing phase consists of

        digitally creating detailed visual representations of the component to be fabricated,

        including specifying all physical dimensions of the part. As this process is all electronic

        and takes place on a computer, the drawings and associated data are stored as files on the

        computer or a digital storage device.

                13.     When the drawings are completed, the files can then be interpreted to

        develop a programmed procedure for a particular machine tool to follow when


5




    Case 1:18-mj-00158-PMS Document 1 Filed 10/02/18 Page 9 of 11 Pageid#: 9
     fabricating the component depicted in the electronic drawing. Much like computers,

     modern computerized machine tools take their instructions from files commonly known

     as programs. The instructions stored in the programs correspond to settings, specific

     motions, and other parameters required to fabricate a part correctly. Simple parts can be

     fabricated in a single machining operation requiring only one program, while more

     complex parts can require several extensive machining operations and several associated

     CAD files.

             14.    Much like computers, modern computerized machine tools have an on-

     board digital memory system for storing data. In many instances, programs can be stored

     in the computer's memory system to be run repeatedly or at a later time. The number of

     programs that can be stored in a particular machine tool's memory is limited by the

     volume of digital storage available in the machine's on-board storage system. Modern

     machine tools can also accept external storage media, such as portable hard drives or

     "thumb drives," to transfer information from an external source.

             15.    Since CAD drawings and machine tool programs take the form of

     computer files, they can be stored on any modern digital storage device. This includes

     but is not limited to computers, mobile devices (cell phones, tablets, etc.), portable hard

     drives, and thumb drives.

            16.     Based on my training and experience, I know individuals who engage in

     the manufacture of these types of components often communicate with others via the

     internet for technical support, to brag about their activities, or offer the components for

     sale to other individuals. Individuals communicating via the internet can use desktop


6




Case 1:18-mj-00158-PMS Document 1 Filed 10/02/18 Page 10 of 11 Pageid#: 10
         computers, laptop computers, mobile devices, or game consoles to engage in these

         communications. The conduits for these communications can take the form of email,
                                                                                                  ~·


         third party messaging applications, web based chat rooms or message forums, or other

         media. Communicating by any of these means can leave digital trace evidence on the

         device used, which can be recovered via digital forensic examination of the data stored

         on the device. Digital storage devices can be very small, and can be concealed in

         residences, mobile conveyances, or on an individual's person.

                                          CONCLUSION

                 17.    Based on the facts and circumstances stated above, I submit that there is

         probable cause to believe that the above-described firearm violations have occurred, and

         that evidence of these violations can be found at the above referenced location and in

         digital devices and storage media owned or possessed by SKELTON.

                                                   Respectfully submitted,



                                                   Peter Gonzalves
                                                   Special Agent
                                                   Bureau of Alcohol, Tobacco, Firearms, and
                                                   Explosives




    uo cribed and sworn to before me on October 2nd, 2018.


 he Hon. Pamela Meade Sarg
United States Magistrate Judg




7




Case 1:18-mj-00158-PMS Document 1 Filed 10/02/18 Page 11 of 11 Pageid#: 11
